       Case 1:20-cv-00846-SAB Document 18 Filed 02/03/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA
 9
10   SHANNON BUTLER,                            )   Case No.: 1:20-cv-00846-SAB
                                                )
11                  Plaintiff,                  )   ORDER RE STIPULATION TO
                                                )   AWARD ATTORNEY FEES
12            vs.                               )   PURSUANT TO THE EQUAL
                                                )   ACCESS TO JUSTICE ACT, 28 U.S.C.
13   ANDREW SAUL,                               )   § 2412(d)
     Commissioner of Social Security,           )
14                                              )   (ECF No. 17)
                    Defendant                   )
15                                              )
                                                )
16
17            On February 3, 2021, the parties filed a stipulation to award attorney fees
18   pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412, and no costs are
19   awarded under 28 U.S.C. § 1920.
20            Accordingly, IT IS HEREBY ORDERED that fees and expenses in the
21   amount of $1,400.00 as authorized by 28 U.S.C. § 2412, are awarded subject to the
22   terms of the stipulation.
23
24   IT IS SO ORDERED.

25   Dated:     February 3, 2021
                                                    UNITED STATES MAGISTRATE JUDGE
26
27
                                                -1-
28
